[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                         AUGUST 26, 2010
                             No. 09-15410
                                                            JOHN LEY
                         Non-Argument Calendar
                                                             CLERK
                       ________________________

                   D. C. Docket No. 08-61539-CV-ASG


LINDA BARRIO,

                                                           Plaintiff-Appellant,

                                  versus


COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,
Michael Astrue,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 26, 2010)

Before EDMONDSON, BLACK and FAY, Circuit Judges.
PER CURIAM:

       Linda Barrio appeals the district court’s order affirming the Social Security

Commissioner’s denial of Barrio’s application for disability insurance benefits.

Reversible error has been shown; we reverse and remand for additional

proceedings.

       Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). Under this limited standard of

review, we may not make fact-findings, re-weigh the evidence, or substitute our

judgment for that of the Administrative Law Judge (“ALJ”). Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005).

       A person who applies for Social Security disability benefits must prove her

disability. See 20 C.F.R. § 404.1512.1 The Social Security Regulations outline a

five-step sequential evaluation process for determining whether a claimant is


       1
        Disability is the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A).

                                                  2
disabled. 20 C.F.R. § 404.1520. The ALJ must evaluate (1) whether the claimant

engaged in substantial gainful work; (2) whether the claimant has a severe

impairment; (3) whether the severe impairment meets or equals an impairment in

the Listings of Impairments; (4) whether the claimant has the residual functional

capacity (“RFC”) to perform her past relevant work; and (5) whether, in the light

of the claimant’s RFC, age, education, and work experience, there are other jobs

the claimant can perform. Id.

       On appeal, Barrio argues that the ALJ’s conclusion, at step four, that she

could return to her past relevant work as an assignment clerk is unsupported by

substantial evidence, in part, because the ALJ’s RFC determination was unclear.2 A

claimant’s RFC is “that which [the claimant] is still able to do despite the

limitations caused by . . . her impairments.” Phillips v. Barnhart, 357 F.3d 1232,

1238 (11th Cir. 2004). In making the RFC determination, the ALJ must consider

all the record evidence, including evidence of non-severe impairments. Id.

       We agree with Barrio that the ALJ’s RFC determination as it pertained to

her mental impairments is ambiguous. The ALJ initially indicated in its RFC

determination that Barrio was restricted to a low-stress work environment. But the

ALJ noted later that it adopted the “more restrictive” of the two assessments from


       2
       The ALJ concluded that Barrio had severe impairments of ulcerative colitis, torn right
medial meniscus, bilateral carpal tunnel syndrome, depression, and anxiety.

                                               3
state agency doctors who evaluated Barrio that Barrio was “restricted to simple

routine tasks in a low-stress environment.”3 Because of the ALJ’s ambiguous RFC

assessment, it is difficult to discern whether the ALJ included a restriction to

simple routine tasks in concluding that Barrio could return to her past relevant

work.

        In addition to not articulating clearly Barrio’s mental RFC, the ALJ also

failed to discuss the specific duties of Barrio’s former job as an assignment clerk

and how or whether the RFC determination allowed her to do these tasks. In

determining if a claimant can return to her past relevant work, the ALJ must

consider the specific duties of the claimant’s past work and evaluate the claimant’s

ability to perform them in spite of her impairments. Lucas v. Sullivan, 918 F.2d

1567, 1574 n.3 (11th Cir. 1990).

        Here, the ALJ simply commented that Barrio was able to fulfill the physical

and mental demands of the work based “in part on the claimant’s own description

of the work in her hearing testimony.” But Barrio’s testimony about her work

included that it required a “lot of mental abilities” and that it was “extremely

demanding.” She stated that she, among other things, worked on a computer to

maintain company records, worked with engineers and outside technicians, and


        3
        The ALJ also made assessments about Barrio’s physical capabilities. But on appeal,
Barrio challenges the ALJ’s RFC determination only on mental capabilities.

                                              4
maintained different machines. Other record evidence indicated that her work was

highly technical. She also testified that she stopped working, in part, due to

anxiety and depression. Thus, because the ALJ failed to explain how, in the light

of record evidence and the RFC, Barrio’s job duties were simple and routine or

how her former work constituted a low-stress environment, we cannot determine

whether substantial evidence supports the conclusion the she could return to her

past relevant work. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003)

(“the ALJ has a basic duty to develop a full and fair record”).

      Barrio also argues that the ALJ erred in giving little weight to the opinion of

her treating psychiatrist. A treating physician’s testimony “must be given

substantial or considerable weight unless good cause is shown to the contrary.”

Crawford, 363 F.3d at 1159 (citation omitted). Good cause exists to discredit a

physician’s opinion when it is contrary to or unsupported by record evidence, or it

is inconsistent with the physician’s own medical records; the ALJ must articulate

clearly the reasons for giving less weight to the treating physician’s opinion.

Phillips, 357 F.3d at 1240-41.

      Here, Barrio’s treating psychiatrist opined that Barrio could not return to her

past relevant work because she would have difficulty maintaining a 40-hour

workweek due to her sensitivity to stress, obsessive thoughts, and inability to



                                           5
control her emotions. The ALJ rejected this conclusion because (1) “much” of

Barrio’s anxiety and depression were situational due to her parents’ illnesses and

later deaths, and (2) the “situation ha[d] since resolved with the deaths of her

parents, and, after an appropriate amount of grieving, one would not expect

continuing significant limitations.”

      The ALJ’s speculative conclusion that Barrio’s mental health problems had

ceased or would likely cease in the future does not constitute good cause for

rejecting the physician’s opinion. See Marbury v. Sullivan, 957 F.2d 837, 840-41

(11th Cir. 1992) (the ALJ “may not arbitrarily substitute his own hunch or intuition

for the diagnosis of a medical professional”). And while the psychiatrist’s treating

notes show that the illnesses and deaths of Barrio’s parents contributed to her

anxiety and depression, they also reflect many other contributing factors, including

continuing complications from her ulcerative colitis and bowel surgery, and her

relationships with her husband, brother, and children.

      The ALJ’s analysis fails to discuss meaningfully how Barrio’s anxiety and

depression might affect her ability to perform her work as an assignment clerk and

impermissibly discredits a treating physician’s opinion. See Vega v. Comm’r of

Soc. Sec., 265 F.3d 1214, 1219-20 (11th Cir. 2001) (reversing an ALJ’s finding

that a claimant could perform her past relevant work and the ALJ’s decision to



                                           6
reject opinions of treating physicians where the ALJ did not properly consider a

diagnosed condition or evaluate the effect the condition’s symptoms had on the

claimant’s ability to work). Accordingly, we reverse and remand this case with

instructions that it be returned to the Commissioner for additional proceedings

consistent with this opinion. See Keeton v. Dep’t of Health and Humans Servs., 21

F.3d 1064, 1066 (11th Cir. 1994) (we must reverse when the ALJ has failed to

“provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted”).

      REVERSED AND REMANDED.




                                          7